Citation Nr: 1125793	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  06-18 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral nerve disorder of the left upper extremity, including carpal tunnel syndrome, to include as secondary to service-connected cervical spine disability.  

2.  Entitlement to service connection for peripheral nerve disorder of the right upper extremity, including carpal tunnel syndrome, to include as secondary to service-connected cervical spine disability.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)



ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to September 1967, and from November 1974 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned at a September 2008 Board hearing in Washington, DC.  A transcript of that hearing has been made a part of the record.

In a January 2009 decision by the Board, the Veteran's claim, then classified as entitlement to service connection for carpal tunnel syndrome of the upper extremities, was denied.  The Veteran appealed the January 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2009 order, the Court adopted a Joint Motion for Remand vacating the January 2009 Board decision and agreeing that a VA medical nexus opinion was necessary.  

As noted above, the Veteran's claim was originally classified as one of entitlement to service connection for carpal tunnel syndrome of the upper extremities.  The Veteran essentially contends that he has a peripheral nerve disorder of the bilateral arms, manifested by numbness.  In a January 2009 Board decision, the Board granted service connection for a cervical spine disorder.  Therefore, as the Veteran's peripheral nerve symptomatology of the bilateral arms might be either carpal tunnel syndrome or a peripheral nerve disorder secondary to the service-connected cervical spine disorder, the Board finds that that the claim for service connection for carpal tunnel syndrome of the upper extremities should be broadened and recharacterized as service connection for peripheral nerve disorder of the left upper extremity and right upper extremity.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a health disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other diagnoses of record).

In compliance with the Court's April 2009 order, in August 2009, the Board remanded the Veteran's claims, requesting the RO to provide a VA examination to differentiate what, if any, current peripheral nerve disability was present; and to offer an opinion as to whether carpal tunnel syndrome of the left and right upper extremities at least as likely as not began during service or developed due to an event or injury that occurred during service.  As will be detailed more precisely below, the Board finds that the January 2010 VA examination report did not adequately address the Board's requests, and did not adequately meet the requirements of the August 2009 Board remand; therefore, the Board finds that the issues must again be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. 


REMAND

The Veteran has a current diagnosis of carpal tunnel syndrome, and at least some indication that his condition may be associated with service.  Therefore, in an August 2009 remand, the Board indicated that a VA examination needed to be provided.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The Board acknowledges that, in the August 2009 remand, the Board mistakenly indicated that the Veteran's current cervical spine disorder was not service connected.  Therefore, the Board requested that the VA examiner differentiate what, if any, current peripheral nerve disability experienced by the Veteran was due to a non-service-connected cervical spine disorder, and what, if any, current disability was due to carpal tunnel syndrome; and to offer an opinion as to whether carpal tunnel syndrome of the left and right upper extremities at least as likely as not began during service or developed due to an event or injury that occurred during service.  

In a January 2010 VA medical examination report, the VA examiner noted reviewing the claims file and performing a physical examination.  In the conclusions, the VA examiner stated that the Veteran had carpal tunnel syndrome; however, the examiner also wrote that the physical findings were not compatible with pure carpal tunnel syndrome.  The VA examiner indicated that some of the affected nerves were the ulnar nerve and those above it.  The VA examiner opined that determining how much of the Veteran's disability was due to carpal tunnel syndrome and how much was from either the Veteran's cervical disease or a disorder from higher up in the neurological system was beyond the VA examiner's capacity.  The VA examiner recommended that the Veteran be examined by a neurologist trained in making neurological determinations.  The VA examiner did not provide a nexus opinion regarding the etiology of carpal tunnel syndrome, or offer an opinion on whether the aspect of the neurological disorder that did not involve carpal tunnel syndrome was caused or aggravated by the service-connected cervical spine disability or had some other etiology.  

The January 2010 VA medical examination report did not include the requested opinion regarding whether or not the Veteran's current carpal tunnel syndrome began during service or was related to service.  Moreover, the January 2010 VA examiner stated that he did not have the training required to determine the precise nature of the Veteran's peripheral nerve disorders, to include whether any disorder was related to the Veteran's cervical spine disorder.  The Board has a duty to "insure [the RO's] compliance" with the terms of its remand orders.  See Stegall, 
11 Vet. App. at 271.  The Court has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  Therefore, the Board finds that the Veteran should be provided with a VA examination, performed by a qualified neurologist, and a medical nexus opinion(s) on the etiology of currently diagnosed peripheral nerve disorder(s).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the Veteran for a VA neurological examination to determine the etiology of the neurological symptomatology of the left and right upper extremities, to include, if diagnosed, carpal tunnel syndrome, and to include the question of whether any neurological disorder is secondary to service-connected cervical spine disability.  The relevant evidence in the claims file should be made available to, and should be reviewed by, the examiner.  The VA examiner should note in his or her report that the relevant evidence was reviewed.

The VA examiner should provide an examination of the Veteran's peripheral nerves of the left and right upper extremities.  The VA examiner should render a diagnosis or diagnoses for all peripheral nerve disorder symptomatology, and determine whether the Veteran has diagnosed carpal tunnel syndrome as to each upper extremity.  

The VA examiner should specifically diagnose any noted peripheral nerve disorder and differentiate what, if any, peripheral nerve disorder is due to the service-connected cervical spine disorder, what, if any, is due to diagnosed carpal tunnel syndrome.  

After review of the Veteran's medical and service histories, the examiner should then offer opinions as to whether it is at least as likely as not that a peripheral nerve disorder, to include, if diagnosed, carpal tunnel syndrome of the left and right upper extremities, was caused or aggravated by the Veteran's service-connected spine disability or began during service.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

The VA examiner is also advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The VA examiner should provide a full explanation if any tests or measurements cannot be completed during the examination.  A full and complete rationale is requested for any opinion expressed by the VA examiner in the report.

2.  The AMC/RO should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The AMC/RO should then re-adjudicate the claims on appeal.  If any benefit sought remains denied, the AMC/RO should issue an appropriate Supplemental Statement of the Case and provide the Veteran and the representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

